Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a method using an organometallic resist coated over a hardmask layer and a patterned metal oxide layer, classified in G03F7/11.
II. Claims 14-19, drawn to a two tin oxide resist patterns formed on a hardmask, classified in G03F7/0042
III. Claims 20-23, drawn to a process of forming a positive tone photoresist over a pattern of metal lines, classified in G03F7/26.
IV. Claims 24-26, drawn to a method of developing an organometallic resist including being exposed twice, classified in G03F7/203.The inventions are independent or distinct, each from the other because:
Inventions group I and group II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case The process can be used to make a product where the metal oxide coating was never itself photosensitive.
Inventions group I and group III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions. The process of group I requires a hardmask and a patterned metal oxide layer and an organometallic resist.  The patterned layer in group III is a metal lines (not oxides) and the photoresist is merely positive acting and need not be an organometallic resist.  
Inventions group I and group IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions. The process of group I requires a hardmask and a patterned metal oxide layer and an organometallic resist and is a single exposure.  The process of forming the patterned layer in group IV is a double exposure process.  
Inventions group II and group III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions. The invention of group II requires a hardmask and forms patterned metal oxide layers using a tin based organometallic resist.  The patterned layer in group III is a metal lines (not oxides) and the photoresist is merely positive acting and need not be an organometallic resist.
Inventions group II and group IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions. The invention of group II requires a hardmask and forms patterned metal oxide layers using a tin based organometallic resist. The process of forming the patterned layer in group IV is a double exposure process and need not use a tin based organometallic resist.
Inventions group III and group IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions. The invention of group III forms a pattern over metal lines using a positive resist  which need not be an organometallic resist. The process of forming the patterned layer in group IV is a double exposure process and need not be formed over any other layers.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art as shown by their different classification and divergent subject matter
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Diane E. Bennett (63,240) on October 12, 2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1,2 and  4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It should be clear that the metal oxide patterns is formed by exposing a photosensitive organometallic material which is rendered non-photosensitive (thermally frozen).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,6,11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Singh et al. 20180025936.
Singh et al. 20180025936 teaches the structure of figure 1, where the substrate (12) is provided with a hardmask layer (14), a resist layer whi9ch is coated, dried, exposed and developed to form the openings (18), a dielectric layer is then applied (20), a second resist (22) is coated, dried, exposed and developed to for the opening (24) in the resist. This is overcoated with a second dielectric layer (26) and a third resist (28) is coated, dried, exposed and developed to form opening (30) in the resist [0009-0011]. The resist layers may be metal oxide resists formed of ZrO2 or HfO2 with a ligand shell of a carboxylic or sulfonic acid [0015]. 


    PNG
    media_image1.png
    303
    516
    media_image1.png
    Greyscale
 The etching through the various layers including the etch mask layer and into the underlying substrate is illustrated in figures 2-7. 
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. 20110033799 and Meyers et al. 20150056542, in view of Zi et al. 20180315617. 
Watanabe et al. 20110033799 teaches with respect to figures 1A-1F, where a substrate (10) is provided with a processable layer (20) a hardmask (40) and a first positive photoresist (30).

    PNG
    media_image2.png
    388
    348
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    364
    339
    media_image3.png
    Greyscale

The first positive photoresist is exposed and developed to form the pattern. It is then treated with a resist modifying composition the inactivate it to yield the deactivated pattern (30a).  The excess resist modifying composition is then removed and the patterned first resist is baked at 50-170 degrees for 5-600 seconds to promote the deactivation.  A second positive photoresist is then coated on the inactivated resist and features (50) are formed between the features of the first (inactivated) positive resist (30a)  The hardmask (40) is then etched (1E) and then used to etch the underlying etch processable layer (30, 1F) [0002,0050,0173-00174]. The inactivation of the photoresist is known as resist freezing and in combination with the two resists allows the etching of the hardmask layer once to provide both patterns which improves throughput, and avoids problems with pattern deformation or misregistration.  With respect to the freezing technology, one basic idea is proposed in WO 2008/059440. Known variants of the freezing technology include thermal insolubilization (Proc. SPIE Vol. 6923, p 69230G (2008)); coating of a cover film and thermal insolubilization (Proc. SPIE Vol. 6923, p 69230H (2008)); insolubilization by illumination of light having an extremely short wavelength, for example, 172 nm wavelength (Proc. SPIE Vol. 6923, p 692321 (2008)); insolubilization by ion implantation (Proc. SPIE Vol. 6923, p 692322 (2008)); insolubilization through formation of thin-film oxide film by CVD; insolubilization by light illumination and special gas treatment (Proc. SPIE Vol. 6923, p 69233C1 (2008)); insolubilization of a resist pattern by treatment of resist pattern surface with a metal alkoxide or metal halide (e.g., titanium, zirconium or aluminum) or an isocyanate-containing silane compound (JP-A 2008-033174); insolubilization of a resist pattern by coating its surface with a water-soluble resin and a water-soluble crosslinker (JP-A 2008-083537); insolubilization by ethylene diamine gas and baking (J. Photopolym. Sci. Technol., Vol. 21, No. 5, p 655 (2008)); insolubilization by coating of an amine-containing solution and hard-baking for crosslinking (WO 2008/070060); and insolubilization of resist pattern by treatment with a mixture of a polar resin containing amide or analogous groups and a crosslinker (WO 2008/114644). JP-A 2008-192774 discloses a method including insolubilizing a first resist pattern by application of radiation and heat, coating the insolubilized pattern with a resist solution comprising a base polymer comprising recurring units having hexafluoroalcohol groups and acid labile groups in an alcohol solvent, and forming a second resist pattern therefrom. Of these, the process of insolubilizing or freezing a first resist pattern by treatment with a resist-modifying composition is of great interest because of a high possibility that the existing system and resist material be applicable. [0012-0013]. 
Meyers et al. 20150056542 teaches with respect to figure 9, a substrate (162) with a first organometallic resist pattern (160) formed upon it.  This is subjected to a thermo-freezing inactivation treatment which makes it insoluble in the coating solvent of the second resist, overcoated with a second resist which is then patterned to form the taller features (168) of the illustration.  These are then used to mask the etching of the substrate in the formation of features (172). [0091]. Example 2 describes a silicon wafer which is cleaned and coated with the butyl stabilized Tin oxide based resist of example 1, baked to remove the solvent, exposed using an electron beam with a dose of 1100  c/cm2 , post exposure baked and developed in the polar organic solvents to yield a positive-tone image [0092-0098]. Example 3 describes a silicon wafer which is cleaned and coated with the Tin based resist of example 1, baked to remove the solvent, exposed using an electron beam with a dose of  511  c/cm2, post exposure baked and developed in the tetramethyl ammonium hydroxide to yield a negative-tone image [0092-0093,0099-0100]. The photoresists are metal oxo-hydroxo network with organic ligands. (abstract, throughout). Useful ligands include Ligands with metal-carbon or metal-carboxylate bonds provide desirable radiation sensitive ligands, and specific ligands include, for example, alkyl groups (e.g., methyl, ethyl, propyl, butyl, t-butyl), aryl groups (e.g., phenyl, benzyl), alkenyl groups (e.g., vinyl, allyl), carboxylate (e.g., acetate, propanoate, butanoate, benzoate) groups, or combinations thereof. [0039,0054].  The exposure of the resists using EUV, 193 and 248 nm is disclosed [0052]. These organometallic resists have high resistance to etch chemistries which allows thin coating (low aspect ratio) to be used without pattern loss, or pattern collapse and the thermal freeze used in multiple patterning renders them insoluble in coating solvents (more so than with conventional resists) [0042,0083,0086,0091]. Figures 1-8 teach a substrate (102) with a thin layer (103) and a resist (104) which is exposed and developed to yield patterns (110,112,114,116).  These are transferred into the thin layer (103) to form patterned (152,154,156) and the resist is removed (figure 8). The coatings can be 1-250 nm [0064]. The heating after development can be 100-600 degrees C for 1 to 25 minutes [0082]. The amount of electromagnetic radiation can be characterized by a fluence or dose which is obtained by the integrated radiative flux over the exposure time. Suitable radiation fluences can be from about 1 mJ/cm.sup.2 to about 150 mJ/cm.sup.2, in further embodiments from about 2 mJ/cm.sup.2 to about 100 mJ/cm.sup.2, and in further embodiments from about 3 mJ/cm.sup.2 to about 50 mJ/cm.sup.2. A person of ordinary skill in the art will recognize that additional ranges of radiation fluences within the explicit ranges above are contemplated and are within the present disclosure [0070]. With electron beam lithography, proximity-corrected beam doses at 30 kV can range from about 0.1 microcoulombs per centimeter squared to about 5 millicoulombs per centimeter squared (mC/cm2), in further embodiments from about 0.5 C/cm2 to about 1 mC/cm2 and in other embodiments from about 1  C/cm2 to about 100 C/cm2. A person of ordinary skill in the art can compute corresponding doses at other beam energies based on the teachings herein and will recognize that additional ranges of electron beam properties within the explicit ranges above are contemplated and are within the present disclosure [0071]

    PNG
    media_image4.png
    136
    243
    media_image4.png
    Greyscale

	
    PNG
    media_image5.png
    360
    230
    media_image5.png
    Greyscale

Zi et al. 20180315617 teaches with respect to figures 2A-2E, a substrate,(02), coated with a hardmask (204), and an metal complex organometallic resist (206).  The resist is exposed using EUV, DUV, X-ray, e-beam, ion bean or the like in areas 206b and developed to provide a negative-tone photoresist pattern (2C) which is then used to etch the underlying hardmask. The substrate may be etched through the hardmask (not shown) [0023-0033]. Alternatively a positive-tone resist pattern can be formed by the development process [0018,0029].  Hardmask materials include silicon oxide, silicon nitride silicon oxynitride, titanium nitride or other suitable materials, including silicon  [0025,0038-0039]. Figures 7A-7L and 9 illustrate cesium, lanthanum, cerium, indium, silver, tin, antimony and barium complexes useful as resists [0012,0014,00350036]. Exposure using EUV, DUV and the like is disclosed [0027]. 


    PNG
    media_image6.png
    624
    444
    media_image6.png
    Greyscale


It would have been obvious to modify the process of Watanabe et al. 20110033799 by replacing the organic resist used with the inorganic resists of Meyers et al. 20150056542, including the positive development described in example 2 and the heating processes described by Meyers et al. 20150056542 as freezing/desensitizing those inorganic resists with a reasonable expectation of  providing a resist with a higher etch resistance, which is less prone to pattern loss and insoluble in coating solvents (more so than with conventional resists) based upon the teachings at [0042,0083,0086,0091] with a reasonable expectation of providing etch selectivity relative to an underlying hard mask based upon the teachings with respect to figures 1-8 of Meyers et al. 20150056542 which establish the use of underlayers (130) with the resist and the disclosure in Zi et al. 20180315617 of the use of inorganic photoresists to etch underlying hard mask layers. 
Alternatively, it would have been obvious to modify the double patterning processes including the post development heating  disclosed with respect to figure 9 of Meyers et al. 20150056542 by using the positive tone development process of example 2 by coating a hardmask layer before the first resist as is known in the art from Watanabe et al. 20110033799 and Zi et al. 20180315617 with a reasonable expectation of providing etch selectivity relative to an underlying hard mask based upon the teachings with respect to figures 1-8 of Meyers et al. 20150056542 which establish the use of underlayers (130) with the resist and the disclosure in Zi et al. 20180315617 of the use of inorganic photoresists to etch underlying hard mask layers.
Further, it would have been obvious to modify the processes rendered obvious by the combination of  Watanabe et al. 20110033799, Meyers et al. 20150056542 and  Zi et al. 20180315617  by using the thicknesses, alternative compositions, useful patterns and exposures conditions disclosed in Meyers et al. 20150056542 as appropriate for use with the inorganic resists. 

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. 20140227643 and Meyers et al. 20150056542, in view of Zi et al. 20180315617. 
Hatakeyama et al. 20140227643 teaches with respect to figures 1A-2H, a substrate (10) having a hardmask layer (20) and a first photoresist (30), The photoresist is exposed and developed to form a negative pattern (30a).  The resist is then baked to increased crosslinking (1D). A second photoresist (40) is then coated, exposed, post exposure baked and developed to form a negative photoresist pattern (40a) between the inactivated first photoresist pattern (30a).  These are then used to etch the hardmask (20) with the composite pattern. 

    PNG
    media_image7.png
    691
    427
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    702
    416
    media_image8.png
    Greyscale



It would have been obvious to modify the process of Hatakeyama et al. 20140227643 by replacing the organic resist used with the inorganic resists of Meyers et al. 20150056542, including the negative development described in example 3 and the heating processes described by Meyers et al. 20150056542 as freezing/desensitizing those inorganic resists with a reasonable expectation of  providing a resist with a higher etch resistance, which is less prone to pattern loss and insoluble in coating solvents (more so than with conventional resists) based upon the teachings at [0042,0083,0086,0091] with a reasonable expectation of providing etch selectivity relative to an underlying hard mask based upon the teachings with respect to figures 1-8 of Meyers et al. 20150056542 which establish the use of underlayers (130) with the resist and the disclosure in Zi et al. 20180315617 of the use of inorganic photoresists to etch underlying hard mask layers. 
Alternatively, it would have been obvious to modify the double patterning processes including the post development heating  disclosed with respect to figure 9 of Meyers et al. 20150056542 by using the negative tone development process of example 3 by coating a hardmask layer before the first resist as is known in the art from Hatakeyama et al. 20140227643 and Zi et al. 20180315617 with a reasonable expectation of providing etch selectivity relative to an underlying hard mask based upon the teachings with respect to figures 1-8 of Meyers et al. 20150056542 which establish the use of underlayers (130) with the resist and the disclosure in Zi et al. 20180315617 of the use of inorganic photoresists to etch underlying hard mask layers.
Further, it would have been obvious to modify the processes rendered obvious by the combination of  Hatakeyama et al. 20140227643, Meyers et al. 20150056542 and  Zi et al. 20180315617  by using the thicknesses, alternative compositions, useful patterns and exposures conditions disclosed in Meyers et al. 20150056542 as appropriate for use with the inorganic resists. 
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. 20110033799 and Meyers et al. 20150056542, in view of Zi et al. 20180315617, further in view of Yamashita et al. 200901555546 and Shirasagi et al. 20070105055.
Yamashita et al. 200901555546 teaches the formation of a three dimensional mold using a metal complex containing resist.  Either positive or negative tone images can be formed [0018]. 
Shirasagi et al. 20070105055 with respect to figures 1A-1E, a substrate (1) with an incomplete metal oxide inorganic resist (2) on it.  This is exposed and developed to produce a master disc which is then used as a template for plating/electroforming a metal nickel stamper [0033-0038]. 
It would have been obvious to modify the processes rendered obvious by the combination of Watanabe et al. 20110033799, Meyers et al. 20150056542 and  Zi et al. 20180315617 by using the composite resist patterns as a template/mold for electroforming a desired structure in the manner taught by Shirasagi et al. 20070105055 with a reasonable expectation of success, noting the use of metal complex resists in forming templates/molds in Yamashita et al. 200901555546.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ibata et al. 20190341253 in the second embodiment forms a hardmask on a substrate , then forms a pattern of inorganic materials which is used to mask the etch of the hard mask layer.  The inorganic pattern can be a formed directly using an inorganic resist [0194-0206].
Eisuke et al. 20090231648 teaches the exposure and development of inorganic resists of incomplete metal oxides which allows the formation of patterns with high resolution.  The resist is exposed and developed and then used as a template for plating of a holographic embossing master [0025-0038].
Shan et al. 20180240699 teaches a structure with a photo condensed oxide over patterned layers through planarizing layers (considered cumulative) (see examples 1 [0095-0100]). 
Cordonier et al. JP 2014-048508 (machine translation attached) teaches a first metal complex layer (21) which is exposed and then overcoated with a second metal complex layer (22) which is exposed at a different wavelength and then the composite is developed and heated (figure 2A-H and associated text)1
Mikami et al. JP 3982281 (machine translation attached) teaches positive acting metal chelate photoresists. 
Hojo et al. JP 2004-253680 (machine translation attached), teaches a photosensitive metal chelate materials applied to form part of a capacitor. 
Stowers et al. 20170261850 teaches with respect to figures 1-2, a substrate (102) with a (buffer) hardmask layer (104), a patterned hardmask layer with holes/openings (106) and a filler provided in the holes/openings (108) [0048]. The formation of the holes/openings in the template can use a resist as a direct patterning method where the resist is exposed directly to UV, EUV or e-beam and the latent image formed is developed to form holes/openings.  The use of various resists including metal oxo/hydroxo peroxo complexes to form the holes/openings which can be spin coated is disclosed.  The hardmask can then be etched through the holes/openings, the resist removed and the holes/openings in the hardmask layer filled with the fill material [0061-0069]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        October 13, 2022